DETAILED ACTION
The examiner for your application in the USPTO has changed. Examiner Ali Saeed can be reached at 571-272-2371. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2022 has been entered.  
Status of Action/Claims
The new examiner of record, Ali Saeed acknowledges receipt of remarks/amendments filed on 8/30/2022. Claims 70-72 are pending in the application and will presently be examined to the extent they read on the elected subject matter of record.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 
Information Disclosure Statement
Receipt of Information Disclosure Statement filed 8/30/2022 is acknowledged.
Terminal Disclaimer
The terminal disclaimer filed on 8/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application number 16/549,043 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Withdrawn Rejections/Objections
The rejection of claims 70-72 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 105 of copending Application No. 16/549,043 (‘043) in view of the Wernig Publication (Wernig et al.) and Hood et al. (US 2009/0286789) is withdrawn due to due to the filing and acceptance of a proper Terminal Disclaimer. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 70 recites “characterized in that the formulation provide, when administered at a 400 mg dose once daily to a patient with myelofibrosis”. The instant claims structurally require only the compound recited in claim 70 in the pharmaceutical formulation and the above limitation in the claims makes it unclear whether the dose/amount (i.e. 400 mg) of the formulation is required in the formulation or whether the formulation can have any dose/amount and the amount of 400 mg is optional. If the specific amount of 400 mg is a structural requirement of the claimed invention, then the claims need to be amended to definitively state that the formulation includes an amount of 400 mg. 
Claims 71-72 are included in the rejection as they depend on a rejected base claim and do not clarify the issues recited above. 

New/Maintained Claim Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 70-72 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Hood et al. (US 2009/0286789). Hood et al. cited by Applicant on the IDS dated 4/23/2021. 
Regarding claim 70, Hood et al. teach in Example 90 the compound N-tert-Butyl-3-{5-methyl-2-[4-(2-(pyrrolidine-1-yl)ethoxy)phenylamino]-pyrimidin-4-ylamino}benzenesulfonamide (Compound LVII): 
    PNG
    media_image1.png
    130
    293
    media_image1.png
    Greyscale
 (page 50, Example 90, paragraphs 308 and 309). Hood et al. disclose in claim 19 a method of treating systemic sclerosis, comprising administering to a subject in need thereof a therapeutically effective amount of a compound represented by 
    PNG
    media_image1.png
    130
    293
    media_image1.png
    Greyscale
 or its pharmaceutically acceptable salts or N-oxides (page 151, claim 19). 
Hood et al. teach the compounds are used to treat myeloproliferative disorders, including myeloid fibrosis (page 30, paragraph 73).
Regarding, claims 70, 71, and 72, the claims are drawn to a pharmaceutical formulation comprising a compound that is N-tert-butyl-3-(5-methyl-2-(4-(2-(pyrrolidine-1-yl)ethocy)phenylamino)pyrimidin-4-ylamino)benzenesulfonamide or a pharmaceutically acceptable salt and/or hydrate thereof. Compounds and compositions are inseparable from their properties. Therefore, the properties possessed by the composition of the instant application, a steady state patient Cmax of the compound that is achieved within 2 to 4 hours post administration; and/or a steady state patient Cmax of the compound between 1717.33 ng/ml and 3886.67 ng/ml post administration, would be possessed by the prior art. Where the claimed and prior art product(s) are identical or substantially identical, the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed product(s), see In re Best, 195 USPQ 430. 
Hood et al. teach the treatment of conditions which involve cellular proliferation, which can be administered in a single dose at 400 mg active ingredient for the symptomatic adjustment of the dosage to the patient to be treated. The compounds can be administered on a regimen 1 time per day (page 33, paragraph 99). Hood discloses an amount which overlaps 400 mg of the compound but Hood does not expressly disclose the amount being 400 mg. However, the instant claims do not require the formulation comprises 400 mg dose because claim 70 recites “when” administered at a 400 mg dose which suggests that the 400 mg dose is not structurally required in the claimed formulation.  Thus, Hood et al. anticipates the instant claims since it teaches the claimed compound and the instant claims only require the compound in the pharmaceutical formulation. 

	In the event applicant can show that Hood et al. does not anticipate the instant claims, the following 103 rejection is applied. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 70-72 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Hood et al. (US 2009/0286789). Hood et al. cited by Applicant on the IDS dated 4/23/2021.
Applicant’s invention
Applicant claims a pharmaceutical formulation comprising a compound that ia N-tert-butyl-3-[(5-methyl-2-{[4-(2-pyrrolidin-1-ylethoxy)phenyl]amino}pyrimidin-4-yl)amino]benzenesufonamide or a pharmaceutically acceptable salt and/or hydrate thereof, characterized in that the formulation provides, when administered at a 400 mg dose one daily to a patient with myelofibrosis: a Cmax of the compound that is achieved within 2 to 40 hours post administration; and/or a Cmax of the compound between 1717.33 mg/mL and 3886.67 ng/mL post administration. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)
Regarding claim 70, Hood et al. teach in Example 90 the compound N-tert-Butyl-3-{5-methyl-2-[4-(2-(pyrrolidine-1-yl)ethoxy)phenylamino]-pyrimidin-4-ylamino}benzenesulfonamide (Compound LVII): 
    PNG
    media_image1.png
    130
    293
    media_image1.png
    Greyscale
 (page 50, Example 90, paragraphs 308 and 309). Hood et al. disclose in claim 19 a method of treating systemic sclerosis, comprising administering to a subject in need thereof a therapeutically effective amount of a compound represented by 
    PNG
    media_image1.png
    130
    293
    media_image1.png
    Greyscale
 or its pharmaceutically acceptable salts or N-oxides (page 151, claim 19). 
Hood et al. teach the compounds are used to treat myeloproliferative disorders, including myeloid fibrosis (page 30, paragraph 73).
Hood et al. teach the treatment of conditions which involve cellular proliferation, which can be administered in a single dose at 400 mg active ingredient for the symptomatic adjustment of the dosage to the patient to be treated. The compounds can be administered on a regimen 1 time per day (page 33, paragraph 99). 
Difference between the prior art and the claims 
(MPEP 2141.02)
Hood et al. do not specifically disclose the formulation provides a Cmax of the compound that is achieved within 2 to 4 hours post administration; and/or a Cmax of the compound between 1717.33 ng/mL and 3886.67 ng/mL post administration. 
Finding of obviousness/Rationale and Motivation
(MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of invention to use the teachings of Hood et al. and know that the compound N-tert-Butyl-3-{5-methyl-2-[4-(2-(pyrrolidine-1-yl)ethoxy)phenylamino]-pyrimidin-4-ylamino}benzenesulfonamide would provide a Cmax as currently claimed.  It would have been obvious to one of ordinary skill in the art at the time of the invention that the compound taught by Hood et al., N-tert-Butyl-3-{5-methyl-2-[4-(2-(pyrrolidine-1-yl)ethoxy)phenylamino]-pyrimidin-4-ylamino}benzenesulfonamide is the same compound that is currently claimed. As such, following the prior art teaching that if the same compound/composition, N-tert-Butyl-3-{5-methyl-2-[4-(2-(pyrrolidine-1-yl)ethoxy)phenylamino]-pyrimidin-4-ylamino}benzenesulfonamide (Compound LVII) that is used in a method of treating systemic sclerosis or other myeloproliferative disorder, including myeloid fibrosis (myelofibrosis) comprising the administration to a subject in need thereof a therapeutically effective amount of compound represented by 
    PNG
    media_image1.png
    130
    293
    media_image1.png
    Greyscale
 or its pharmaceutically acceptable salts or N-oxides is taught in the prior art, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, a formulation that provides a steady state patient Cmax of the compound that is achieved within 2 to 4 hours post administration; and/or a steady state patient Cmax of the compound between 1717.33 ng/mL and 3886.67 ng/mL post administration, without evidence to the contrary. 
With respect to the instantly claimed limitation wherein the formulation provides a Cmax when administered at a 400 mg dose once daily, Hood discloses an amount which overlaps the claimed dose and it would have been obvious to one skilled in the art to manipulate the dose during routine optimization and such a dose would be dependent upon parameters which include age, gender, size, etc. of the patient population. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Response to Arguments/Declaration
Applicant's arguments/declaration filed 8/30/2022 have been fully considered but they are not persuasive.
Applicant argued examiner has not considered unexpected benefits associated with use of fedratinib at the claimed dose and that examiner has not explained why a person skilled in the art would select the recited compound, dose, and frequency from Hood without relying hindsight. Particularly, in the declaration it was argued that higher doses of fedratinib result in adverse effect and lower doses were ineffective in treating myelofibrosis and that applicant have discovered that the claimed dose results in effective treatment of myelofibrosis with minimal adverse effects. The applicant also argued that the examiner provides no reason to select Fedratinib and a 400 mg dose from Hood.   
In response, firstly, it is argued that Hood in example 90 and claim 19 expressly teaches the claimed compound and also teaches an overlapping amount of the compound (page 33, paragraph 99). Moreover, as discussed supra, the instant claim language requires only the compound present in the formulation and the particular dose (i.e. 400 mg) is not required in the instant claims. With respect to applicant’s argument of unexpected benefits with the use of fedratinib at the claimed dose, it is argued that one skilled in the art would expect that higher doses of a drug would result in more adverse effects and lower dose would result in lower adverse effects but may be ineffective for treating the desired condition. Thus, it was known in the art to manipulate the dose during routine optimization to an amount which would be effective in treating the desired condition and also have the least amount of adverse effect. Thus, applicant’s declaration and arguments do not appear to be persuasive at this time because applicant have not shown that the claimed dose had results which were in fact unexpected. Additionally, Doornbos (Pharmaceutisch Weekblad Scientific Edition, Vol. 3-1981) discloses that in pharmacy as well as in other sciences often have optimization aspects. The aim of optimization may be to maximize yield of a chemical synthesis, minimizing the amount of impurities, maximizing the dissolution rate of a substance, maximizing availability from a dosage form, maximizing activity of a drug, minimizing its unwanted side-effects, and more (Introduction). Thus, maximizing the activity of a drug while minimizing its unwanted side-effects was known in the art as something which could be optimized during routine experimentation. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         


/ABIGAIL VANHORN/               Primary Examiner, Art Unit 1616